[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an action seeking damages for breach of contract and for violations of General Statutes §§ 20-418 et seq., 42-110 et seq. (CUTPA). The defendants were defaulted for failure to plead on June 5, 1995. The defendants' liability was thereby fixed. At no time did the defendants file an answer nor did they request a continuance until the court, at the conclusion of the evidence at the hearing in damages, asked for closing arguments.
The plaintiff paid $8,000 to the defendants for the construction of an addition to his home. The plaintiff was required to pay an additional $2,410 to complete the work for which the defendants contracted. The court finds that the $806.24 which the plaintiff paid for materials was gratuitous, was not occasioned by the defendants' breach, and in fact preceded that breach. The court further finds that the $1,002 for vinyl siding CT Page 4054-Q was not within the ambit of he parties' contract. The evidence establishes the defendants' violation of General Statutes §20-429, since neither had a home improvement contractor's certificate nor did the parties' contract comply with the statute, but no actual damages may be ascribed thereto.
Judgment may enter for the plaintiff in the amount of $2,410 plus punitive damages of $1,200 for a CUTPA violation.
BY THE COURT
Levin, J.